EAIXOIZNEY                   GENERAL
                                  OF     =XAS
                                 AuwrIN     If. -rExAs
PRICE   DANIEL
ATTORNEY GENERAL                 May 12, 1947


         Hon. J* M. Williams                             Opinion No. V-196’
         County Auditor
         Tarrant County                                  Re;   Eligibility  of a grand
         Fort Worth, Texas                                     jury bailiff for in-
                                                               c,reased compensation
                                                               under subdivision 9 of
                                                               Article 3902, V.C.S.

        ~Dear Sir:

                 We refer    to yeur lett%,r of April    24, 1,947, inwhich   you sub-
         mit the following   fnquiry:

                 ““Is a grand jury bailiff either deputy, assistant or
            clerk to any district, county or precinct officer, so that
            subdivision 9 of Article 3902,, Revised Civil Statutes,
            would authorize the Commissioners’      Court to increase
            the salary of a grand jury bailiff, should they see fit to
            do so, as much as 25%) or any per cent? ”

                 Article 3962 of Vernon”s Civil Statutes pertains to the ap-
         pointment and compensation of deputies, assistants and clerks,
         and provides:

                 ‘“Whenever any district, county or precinct officer
            shall require the services of deputies, assistants or clerks
            in the performance   of his duties, he shall apply to the Com-
            missioners*   Court of his county for authority to appoint such
            deputies, assistants or clerks, stating in the application the
            number needed, the position to, be filled and the amount to be
            paid.” 0 a s

                  Subdivision 9 of that Article was sdded by Acts 1945, 49th
         Legislature,   page 244, Chapter 179, Section 2, as follows:

                  ““9. The Commiss,ioners’ Court is hereby authorized,
            when in their judgment tbe financial condition of the county
            and the needs of the deputies, assistants and clerks of any
            district, county or precinct officer justify the increase, to
            enter an order increasing the compensation of such deputy,
            assistant or clerk in an additional amount not to exceed
            twenty-five  (25%) per cent of the sum allowed under the
            law for the fiscal year, 1944, provided the total compensa-
            tion authprized under the law for the fiscal year Qf 1944
Hon. J. M, Williams    - Page 2, V-196



   did not exceed   thirty-six    hundred ($3600.00)   dol-
   lars,“’

        We are of the opinion that a grand jury bailiff is not
a deputy, assistant or clerk of any district, county or precinct
officer within the meaning of Article 3902 of Vernon’s Civil
Statutes. The compensation of such a bailiff is fixed by Arti-
cle 1058 of Vernon’s Code of Criminal Procedure,     and sa<d
Article was not amended or repealed by subdivision 9 of Arti-
cle 3902.

        Consequently we answer that a Commissioners”     Court
is not authorized to increase the salary of a grand jury bailiff.

                                 SUMMARY

        A grand jury bailiff is not a deputy, assistant, or
   clerk of any district, county, or precinct officer, and
   the Commissioners’     Court is not authorized to increase
   the compensation of such an officer under the provisions
   of subdivision 9 of Article 3902, V.C.S.

                                               Yours very truly,

                                           ATTORNEY      GENERALOF   TEXAS




WTW:et                                         W. T. Williams
                                               Assistant

                                           Az.lE2.A



                                           ATTORNEYGENERAL